DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/25/2020 and 07/28/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a pair of single layer capacitors connected by a pair of high voltage diodes…[and] a magnetic shunt…including a central aperture receiving a portion of the first projection and a portion of the second projection; a second gap formed between an outer peripheral surface of the magnetic shunt and an interior surface of the first core half and an interior surface of the second core half” as recited in claim 1 and similar limitations in claim 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “a magnetic shunt positioned between the first core half and the second core half, and including a central aperture receiving a portion of the first projection and a portion of the second projection; a second gap formed between an outer peripheral surface of the magnetic shunt and an interior surface of the first core half and an interior surface of the second core half” as recited claim 1 since FIG. 1 of the present invention shows the magnetic shunt 30 only receives the first projection 14 of the first core half 12. Similarly, a second gap is only formed between the outer periphery surface 36 and interior surface of the first core half. Same clarification should be made in claim 13. In addition, it’s not clear what’s the difference between “a pot core transformer assembly” in line 1, and “a pot core transformer” in line 4. Similar clarification should be made in claim 13. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, and 4-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Klinkowstein (U.S. PG. Pub. No. 2016/0217901 A1) in view of Stupp et al. (U.S. Patent No. 4,453,109) and Walker (U.S. Patent No. 4,689,592).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Klinkowstein teaches a pot core transformer assembly 510 (FIG. 5A) comprising: 
a multiplier 512  comprising a pair of single layer capacitors (capacitors inside multiplier box 512) connected by a pair of high voltage diodes (diodes inside multiplier box 512); 
a pot core transformer 518 (step-up transformer 512 sic) connected in series with the multiplier (para. [0030]). Klinkowstein does not expressly teach the pot core transformer comprising: 
a first core half having a first projection; 
a second core half having a second projection spaced from the first projection by a first gap; 
a primary winding wrapped about the first projection;
 a secondary winding wrapped about the second projection; 
a magnetic shunt positioned between the first core half and the second core half, and including a central aperture receiving a portion of the first projection and a portion of the second projection; 
a second gap formed between an outer peripheral surface of the magnetic shunt and an interior surface of the first core half and an interior surface of the second core half.
	Best understood in view of 35 USC 112(b) rejection, Stupp et al., hereinafter referred to as “Stupp,” teaches a pot core transformer (FIGs. 2-3) comprising:
a first core half 52 having a first projection 62; 
a second core half 53 having a second projection 64 spaced from the first projection by a first gap 79; 
a primary winding 27 and or 28 wrapped about the first projection;
 a secondary winding 39 wrapped about the second projection; 
a magnetic shunt 66 positioned between the first core half and the second core half, and including a central aperture;
a second gap 82 formed between an outer peripheral surface (outer end surface) of the magnetic shunt and an interior surface (inner wall surface) of the first core half and an interior surface of the second core half (col. 5, lines 21-35). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the pot core transformer structure as taught by Stupp to the pot core transformer assembly of Klinkowstein to provide improved leakage reactance transformer (col. 1, lines 46-47).
Best understood in view of 35 USC 112(b) rejection, Walker teaches a pot core assembly (e.g. FIG. 5) comprising:
a magnetic shunt 54 positioned between the first core half 21 and the second core half 22, and including a central aperture 56 receiving a portion of the first projection and a portion of the second projection (col. 3, lines 5-6, and 18-24). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic shunt receiving the first and or second projection(s) as taught by Walker to the pot core transformer assembly of Klinkowstein to provide the required number of gaps and or the magnetic shunt at a desired position of the first and or second projections by suitable means (col. 3, lines 21-24).
With respect to claim 4, Klinkowstein in view of Stupp and Walker teaches the assembly of claim 1, wherein the secondary winding includes approximately 200 turns (Stupp, col. 5, lines 32-35). Klinkowstein in view of Stupp and Walker does not expressly teach the secondary winding includes approximately 1100 turns. However, it would be within the skill of a person with ordinary skill in the art to change the number of turns of the secondary winding, without undue experiment, to get a desired result, such as turn ratio. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the number of secondary winding turns as claimed to provide the required output voltage and or current. 
With respect to claim 5, Klinkowstein in view of Stupp and Walker teaches the assembly of claim 1, wherein the secondary winding is formed of No. 30 AWG wire (Stupp, col. 5, lines 32-35). Klinkowstein in view of Stupp and Walker does not expressly teach the secondary winding is formed of No. 40 AWG wire. However, it would be within the skill of a person with ordinary skill in the art to change the number of turns of the secondary winding, without undue experiment, to get a desired result. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed wire size to reduce cost, size, and or weight. 
With respect to claim 6, Klinkowstein in view of Stupp and Walker teaches the assembly of claim 1, wherein the magnetic shunt is disk-shaped (Stupp, col. 5, lines 40-41).
With respect to claim 7, Klinkowstein in view of Stupp and Walker teaches the assembly of claim 1, wherein the magnetic shunt is formed of ferrite (Walker, col. 3, lines 12-15).
With respect to claim 8, Klinkowstein in view of Stupp and Walker teaches the assembly of claim 1, wherein the magnetic shunt has a thickness of approximately 1 mm (Stupp, col. 5, lines 40-41)
With respect to claim 9, Klinkowstein in view of Stupp and Walker teaches the assembly of claim 1, wherein the first gap is approximately 1 mm (Stupp, col. 5, lines 47-48).
With respect to claim 10, Klinkowstein in view of Stupp and Walker teaches the assembly of claim 1, wherein the second gap is approximately 1 mm (Stupp, col. 5, lines 48-50).
With respect to claim 11, Klinkowstein in view of Stupp and Walker teaches the assembly of claim 1, further comprising a first resistor 524 or 526 in series with the pot core transformer (Klinkowstein, para. [0030]).
With respect to claim 13, best understood in view of 35 USC 112(b) rejection, Klinkowstein teaches a miniature x-ray source (FIG. 5A) comprising 
a high voltage system 518 further comprising 
a pot core transformer assembly (step-up transformer 512 sic): 
a multiplier 512 comprising a pair of single layer capacitors connected by a pair of high voltage diodes; 
a pot core transformer (transformer of step-up transformer 512 sic) connected in series with the multiplier, the pot core transformer comprising: 
a filament drive circuit (para. [0023]), and 
an x-ray tube 514 (paras. [0023] and [0030]). Klinkowstein does not expressly teach the pot core transformer comprising: 
a first core half having a first projection; 
a second core half having a second projection spaced from the first projection by a first gap; 
a primary winding wrapped about the first projection;
 a secondary winding wrapped about the second projection; 
a magnetic shunt positioned between the first core half and the second core half, and including a central aperture receiving a portion of the first projection and a portion of the second projection; 
a second gap formed between an outer peripheral surface of the magnetic shunt and an interior surface of the first core half and an interior surface of the second core half.
	Best understood in view of 35 USC 112(b) rejection, Stupp et al., hereinafter referred to as “Stupp,” teaches a pot core transformer (FIGs. 2-3) comprising:
a first core half 52 having a first projection 62; 
a second core half 53 having a second projection 64 spaced from the first projection by a first gap 79; 
a primary winding 27 and or 28 wrapped about the first projection;
 a secondary winding 39 wrapped about the second projection; 
a magnetic shunt 66 positioned between the first core half and the second core half, and including a central aperture;
a second gap 82 formed between an outer peripheral surface (outer end surface) of the magnetic shunt and an interior surface (inner wall surface) of the first core half and an interior surface of the second core half (col. 5, lines 21-35). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the pot core transformer structure as taught by Stupp to the pot core transformer assembly of Klinkowstein to provide improved leakage reactance transformer (col. 1, lines 46-47).
Best understood in view of 35 USC 112(b) rejection, Walker teaches a pot core assembly (e.g. FIG. 5) comprising:
a magnetic shunt 54 positioned between the first core half 21 and the second core half 22, and including a central aperture 56 receiving a portion of the first projection and a portion of the second projection (col. 3, lines 5-6, and 18-24). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic shunt receiving the first and or second projection(s) as taught by Walker to the pot core transformer assembly of Klinkowstein to provide the required number of gaps and or the magnetic shunt at a desired position of the first and or second projections by suitable means (col. 3, lines 21-24).

9.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Klinkowstein in view of Stupp and Walker, as applied to claim 1 above, and further in view of Chappel (U.S. Patent No. 4,812,798).
With respect to claim 2, Klinkowstein in view of Stupp and Walker teaches the assembly of claim 1. Klinkowstein in view of Stupp and Walker does not expressly teach a first bobbin positioned in the first core half, the primary winding being wrapped about the first bobbin.
Chappel teaches a pot core transformer assembly (FIGs. 406), further comprising a first bobbin 18 positioned in the first core half, the primary winding 7 being wrapped about the first bobbin (col. 6, lines 13-21). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first bobbin as taught by Chappel to the pot core transformer assembly of Klinkowstein in view of Stupp to provide the required insolation between the core and the primary winding.
With respect to claim 3, Klinkowstein in view of Stupp and Walker teaches the assembly of claim 1. Klinkowstein in view of Stupp and Walker does not expressly teach a second bobbin positioned in the second core half, the secondary winding being wrapped about the second bobbin.
Chappel teaches a pot core transformer assembly (FIGs. 406), further comprising a second bobbin 41 positioned in the second core half, the secondary winding 10 being wrapped about the second bobbin (col. 7, lines 45-56). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first bobbin as taught by Chappel to the pot core transformer assembly of Klinkowstein in view of Stupp to provide the required insolation between the core and the secondary winding.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klinkowstein in view of Stupp and Walker, as applied to claim 1 above, and further in view of Ariel et al. (U.S. Patent No. 4,725,735).
With respect to claim 12, Klinkowstein in view of Stupp and Walker teaches the assembly of claim 1, further comprising a second resistor upstream of the multiplier and a third resistor downstream of the multiplier.
Ariel et al., hereinafter referred to as “Ariel,” teaches a pot core transformer assembly (FIG. 2), further comprising a second resistor (any resistor on secondary side, or primary side of the transformer T1) upstream of the multiplier (multiplier connected to the transformer) and a third resistor (any other resistor on secondary side, or primary side of the transformer T1) downstream of the multiplier (col. 3, lines 53-56, 66-68, col. 4, lines 25-26, 3646). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second and third resistors as taught by Ariel to the pot core transformer assembly of Klinkowstein in view of Stupp and Walker to provide the required current flow.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837